Exhibit 10.29 FX rate QUALYTEXTIL SA - reconciliation of Brazilian GAAP to US GAAP 1.94720 (g) Statement of Profit and Loss for the year ended December 31, 2007 Brazilian GAAP Reclass- As Translated Adjustments US GAAP per Audit Notes ifications reclassified to USD Notes in USD in USD report in BRL in BRL Gross Income Gross sales 22,104,656 22,104,656 Cancellation and taxes on sales (5,517,669 ) (5,517,669 ) Net sales 16,586,987 0 16,586,987 8,518,379 0 8,518,379 Cost of sales 8,750,612 8,750,612 4,493,946 (f) (169,642 ) 4,324,304 Gross profit 7,836,375 0 7,836,375 4,024,433 169,642 4,194,075 Operating expenses (income): General and administrative expenses 2,193,850 (a) 27,344 2,221,194 1,140,712 (e) 215,174 1,355,886 Selling expenses 2,785,569 2,785,569 1,430,551 1,430,551 Net financial 667,297 (b) (1,320,714 ) (653,417 ) (335,567 ) (c ) 335,567 0 Depreciation 117,405 117,405 60,294 60,294 Other (income) expense 27,344 (a) (27,344 ) 0 0 Operating result 2,044,910 1,320,714 3,365,624 1,728,443 (381,099 ) 1,347,344 Interest expense (b) (1,325,238 ) (1,325,238 ) (680,586 ) (680,586 ) Interest income (b) 4,524 4,524 2,323 2,323 Non operating other income / expense 27,564 27,564 14,155 14,155 Profit (loss) for the year before income tax and social contribution 2,072,474 0 2,072,474 1,064,335 (381,099 ) 683,236 Provision for income tax and social contribution 470,417 470,417 241,586 (d) (137,393 ) 104,193 Profit (loss) for the year 1,602,057 0 1,602,057 $ 822,749 $ (243,706 ) $ 579,043 Exhibit NOTES TO: QUALYTEXTIL SA - Reconciliation of Brazilian GAAP to US GAAP Year ended December 31, 2007 (a) Reclassify provison for bad debt allowance to administrative expense (b) Reclassify interest expense and interest income out of "net financial" Under Brazilian GAAP, the category "net financial" includes interest expense and interest income and government incentives on VAT taxes. (c) Not used (d) Government income tax incentives classified as capital contribution for Brazilian GAAP (176,037) Adjust tax accrual to 15.25% of final US GAAP pretax income 38,644 net tax adjustment (d) (137,393) (e) Net adjustment to administrative expenses Legal fees not accrued under Brazilian GAAP 58,933 Management compensation not accrued under brazilian GAAP 107,266 Misc. labor accrual 5,646 Installment plan taxes not accrued - outsourcing sales contractor 4,623 Installment plan taxes not accrued - outsourcing labor contractor 15,776 Outsourcing labor contractor invoices recorded one month in arrears - accrue December 2007 22,930 (e) Net adjustment to administrative expenses (e) 215,174 (f) Net adjustment to cost of goods sold inventory reserve not recorded under Brazilian GAAP - slow moving raw material 73,367 inventory reserve not recorded under Brazilian GAAP - reserve for rework returned finished goods 29,295 reclassify a government VAT tax incentive (ICMS) as a reduction of cost of goods sold (335,567) Outsourcing labor contractor invoices recorded one month in arrears - accrue December 2007 48,106 Installment plan taxes not accrued - outsourcing labor contractor 15,157 (f) Net translation of the adjustment to cost of goods sold from BRL into USD (f) (169,642) (g) The 2007 statement of profit and loss has been derived from the internally generated monthly financial statements. These financial statements have been translated using the rate applicable to each month. The exchange rate of $1.94720 represents a weighted average of the monthly rates used.
